                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

CHARLES WILLIAMS,                          :
    Plaintiff,                             :
    v.                                     :       Case No.      3:19cv103 (WWE)
                                           :
ANDREW SAUL, Commissioner                  :
of Social Security,                        :
     Defendant.                            :

                     ORDER FOR APPOINTMENT OF COUNSEL

       To determine “whether to appoint counsel for an indigent litigant, a district court

judge should first consider whether the indigent's position seems likely to be of

substance, then assess the litigant's competence to proceed pro se, the complexity of

the issues, and additionally any special reason in that case why appointment of counsel

would be more likely to lead to a just determination." Machadio v. Apfel, 276 F.3d 103,

10708 (2d Cir. 2002). "The threshold consideration in ruling on such an application is a

showing of some likelihood of merit." Thomas v. Sec'y, Dep't of Health & Human

Servs., 1995 WL 234663, at *1 (S.D.N.Y. Apr. 20, 1995).

       Here, plaintiff has failed to make a threshold showing of likelihood of merit. In

the decision denying plaintiff’s application for disability benefits, the ALJ stated that

substance abuse disorder is a contributing factor material to the determination of

disability and that plaintiff would not be disabled if he stopped the substance abuse.

Plaintiff has not set forth how the Administrative Law Judge erred in determining his

disability status.



                                               1
       The Motion for Order of Appointment is DENIED. Plaintiff is instructed to file his

motion to reverse or remand the Commissioner’s decision by or on October 25, 2019.

In support of his motion to reverse or remand, plaintiff should provide specific

explanation of how the ALJ erred as grounds for reversal or remand. Plaintiff is

informed that failure to file his motion to reverse or remand or an extension of time to file

such motion may result in a dismissal of this action.



                                          /s/Warren W. Eginton______________
                                          Warren W. Eginton
                                          Senior United States District Judge

       Dated this 25th day of September 2019 at Bridgeport, Connecticut.




                                             2
